This opinion is subject to administrative correction before final disposition.




                               Before
                    MONAHAN, HOUTZ, and MYERS
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Brandon W. PAIGE
     Machinist Mate (Nuclear) Petty Officer Second Class (E-5),
                           U.S. Navy
                            Appellant

                             No. 202200115

                        _________________________

                         Decided: 19 August 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                        Eric A. Catto (arraignment)
                         Kimberly J. Kelly (trial)

 Sentence adjudged 28 January 2022 by a general court-martial con-
 vened at Naval Air Station Jacksonville, Florida, consisting of a mili-
 tary judge sitting alone. Sentence in the Entry of Judgment: confine-
 ment for 24 months, reduction to E-1, and a dishonorable discharge.

                             For Appellant:
                     Captain Colin W. Hotard, USMC
                  United States v. Paige, NMCCA No. 202200115
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2